


Exhibit 10.54


August 13, 2014


Dear Tom,


I am delighted to welcome you to Hologic. You are joining a company with a
tradition of excellence in providing innovative solutions to the field of
women’s health. I am pleased to offer you the position of Division President,
Diagnostics reporting to Eric Compton, Chief Operating Officer. Please note that
all offers are contingent based upon successful completion of references and a
background check.
 
Start Date
Your start date will be on October 3, 2014.


Salary
Your biweekly base salary for this position will be $16,346.15 (equivalent to
$425,000 on an annualized basis).


Benefit Plans and Programs
You will be eligible to participate in Hologic’s benefit programs. Please note
that all insurance plans, benefits, as well as Company policies and procedures
are subject to change without notice. You will have five (5) weeks of vacation
time per year. You will have a car allowance of $500 per month. Details on all
benefit programs will be provided during your first week of employment. Each
year you will be eligible for additional Long Term Incentive Awards commensurate
with your role as Division President, Diagnostics, as determined by the Board of
Directors.


Stock Options
As part of Hologic’s Long Term Incentive Program, you will be granted an option
to purchase shares of currently authorized Company stock which will be subject
to the terms and conditions set forth in Hologic’s standard stock option
agreement. In 2014, you will be granted the option to purchase shares with a
value of $400,000 as a new hire benefit. The stock option grant, which we
believe will represent a valuable equity position in Hologic, will have a grant
price based on Hologic’s closing price (listed on the NASDAQ) on your first day
of employment (grant date). This option will vest at a rate of 20% per year, the
first 20% vesting one year from the grant date (100% vested five years from the
grant date). A detailed stock option agreement will be provided to you following
the start of your employment.


Restricted Stock Units
As part of Hologic’s Long Term Incentive Program, you will be awarded Restricted
Stock Units. In 2014, the grant will have a value of $400,000 as a new hire
benefit. This grant will be subject to the terms and conditions set forth in
Hologic’s standard RSU agreement. The RSU grant, which we believe will represent
a valuable equity position in Hologic, will vest at a rate of 25% per year, the
first vesting one year from the award data (100% vested 4 years from your first
day of employment). A detailed RSU agreement will be provided to you following
the start of your employment.


Short-Term Incentive Plan (STIP)
You are eligible to participate in Hologic’s Short-Term Incentive Plan, with a
target incentive opportunity beginning in fiscal year 2015 of 75% of base
salary. Plan funding is based on company financial performance, and payouts are
based on a combination of company financial achievement, division financial
achievement and individual achievement. A threshold level of corporate financial
achievement is required for any payments to be made. The Short-term Incentive
Plan is measured and paid at the conclusion of the fiscal year. Any payout for
the current fiscal year will be pro-rated to reflect your tenure in this
position. Please note that all compensation plans and programs are subject to
change or cancellation without notice, and any Short-term Incentive payment will
be subject to the terms and conditions of the Plan.


Deferred Compensation Plan (DCP)




--------------------------------------------------------------------------------




You will be eligible for participation in the company’s DCP. You will receive a
summary of this benefit as well as online account set up instructions directly
from Fidelity shortly. You may enroll during the annual enrollment period in the
late fall to defer from your regular base salary and/or annual bonus during the
following calendar year. In the meantime, you should elect your desired
distribution option for any Employer Retention Contribution that you may be
eligible to receive. This election should be made within 30 days of becoming
eligible (hire/promotion date).


Relocation
You will be eligible for relocation assistance package for your core move
expenses at or near $175,000 based upon need and our executive relocation
policy. Home sale issues will be determined and discussed. The required
relocation assistance will be agreed upon prior to finalizing your offer. As
part of your relocation benefits, we will provide you with an additional $50,000
relocation payment to be paid on or about October 3, 2014, above your core
relocation package for incidentals. The total relocation benefit of the core
package and the advance for incidentals will be approximately $225,000. Our
relocation coordinator will work with you very soon to fully understand the
details of your move and we will structure your assistance accordingly.


Proof of Right to Work
In accordance with federal immigration law, you will be required to provide to
the Company documentary evidence of your identity and eligibility for employment
in the United States. Such documentation must be provided to the Company within
three (3) business days of your hire date. Hologic, Inc. utilizes E-Verify, an
internet-based program operated by the Department of Homeland Security in
partnership with Social Security Administration to verify every employee’s
eligibility to work.


At Will Employment
Your relationship with Hologic will be one of employment at will; employment is
not for any specific term and may be terminated by either you or Hologic at any
time, for any reason with or without prior notice.  Additionally, the Company
requires you to verify that your employment at Hologic does not and will not
breach any agreements entered into by you prior to employment with the Company
(i.e., you have not entered into any agreements with previous employers that are
in conflict with your obligations to the Company).  Please provide us with a
copy of any such agreements. 






Severance and Change in Control (CiC)
You are eligible for Senior Vice President-level severance and CiC benefits
contingent upon your execution of the attached Senior Vice President Severance
and CiC Agreements.


Non-Solicitation/Confidentiality/Proprietary Agreements
You also agree that to the best of your knowledge, you are not under any formal
non-compete, confidentiality, or proprietary agreement with your previous
employer that would preclude you from working for Hologic.


By signing below you acknowledge that this letter does not constitute a
contractual agreement. Your employment with Hologic is contingent upon you
signing the enclosed Employee Intellectual Property Rights and Non-Solicitation
Agreement and Dispute Resolution Agreement as well as the securing of
satisfactory reference and background checks.


This offer is valid through August 25, 2014 and requires a response on or before
that date.


We believe that joining Hologic is truly an ideal opportunity for you to move to
the next step in your career. You will be in a position to significantly
influence Hologic’s growth and success. We are confident you will find working
at Hologic an exciting and worthwhile venture.


Congratulations!




--------------------------------------------------------------------------------




Sincerely,
 
 
Accepted:
/s/ Thomas A. West
 
 
 
 
Thomas A. West
/s/ Holly Lynch
 
 
 
 
 
 
 
 
 
Holly Lynch
 
 
Date:
August 21, 2014
Senior Vice President, Human Resources
 
 
 
 





